2Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. The RCE is accepted.

Claim 1-5, 7, 16, 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Parkinson Princeton article.
Parkinson teaches, especially on pg. 15, a metal bath reactor having baffles to divide the internal portion, and differs only in not explicitly teaching removing/recovering the carbon. Doing so is obvious to recover a potentially valuable material. No difference is seen in the carbon size since the process and reagents can be the same. 

Claim 1-5, 7, 10-15, 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over Parkinson Princeton article taken with Desai et al. 10851307.
Parkinson, above, does not teach the loops of claim 15, however Desai does in fig. 5.
For claim 26, the carbon is less dense so removing it from the top is an obvious and seemingly necessary feature. The claims rejected above are included for the sake of completeness.
 
Claims 7, 28, 29 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. 20150151274 taken with Desai.
Lee teaches, especially in fig. 1 and pg. 3, a reactor having a metal bath, circulation pumps and a metal reservoir which injects metal to the top (‘opposite the first layer’, which is on the reactor bottom). Note also a slag and carbon top layer. This differs in not using methane, however Desai teaches, especially in col. 8-10, a circulating bath reactor to make hydrogen. Using methane of Desai in the reactor of Lee is obvious to make hydrogen; alternatively, using the reactor system of Lee in the process of Desai is obvious to provide a circulating bath.
As to the carbon size, no difference is seen since the methane and bath are the same, noting that the specification indicates that the claimed size was theoretically calculated. Further, Lee teaches fast pyrolysis (para 9), so the carbon material does not have time to coalesce into large particles before removal. For claim 29, the bulk of the reactor is partially separated from the material in return line 22.

Claims 1-5, 7, 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Lee/Desai as applied to claims 7, 28, 29 above, and further in view of Parkinson.
For claims 1-5 and 27, Lee/Desai does not teach salt. However, Parkinson teaches it in a recirculating reactor for decomposition of methane. Using salt is obvious to provide a high temperature material for the decomposition. Claims 7, 28 and 29 are included in this rejection for the sake of completeness.

Applicant's arguments filed 7/1/22 have been fully considered but they are not persuasive.
Lee is a loop reactor because it functions in the same way as figure 5- the bath circulates from top to bottom. See para 63, which recites removing material from the reactor bottom and feeding it via an enclosed chamber to the top for recirculation. When A is ‘partially separated’ from B (by being in upward flowing line 22) then logically B is ‘partially separated’ from A. The new claim limitations and dependencies are noted and are addressed above. The current by definition includes an upward and downward portion, so line 11 of claim 1 (‘directed toward… vessel’) is superfluous at best and misleading/incorrect at worst.



/STUART L HENDRICKSON/Primary Examiner, Art Unit 1736